              Case 6:20-bk-01801-KSJ      Doc 45    Filed 11/23/20    Page 1 of 4




                                     ORDERED.
         Dated: November 19, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In re:                                                    Case No. 6:18-bk-06821-KSJ
                                                          Chapter 7
DON KARL JURAVIN,

            Debtor.
_______________________________/


MUST CURE OBESITY, CO.,                                   Case No. 6:20-bk-01801-KSJ
                                                          Chapter 7
                Debtor.

_______________________________/

         ORDER GRANTING CREDITOR, BELLA COLLINA PROPERTY OWNER’S
            ASSOCIATION, INC.’S MOTION FOR JOINT ADMINISTRATION

          THIS CASE came before the Court on November 17, 2020, for consideration of the

Creditor’s, Bella Collina Property Owner’s Association, Inc. (“Creditor”), Motion for Joint

Administration [Doc. No. 399] (the “Motion”) filed in the following Chapter 7 cases In re: Don

Karl Juravin, Case No. 6:18-bk-06821-KSJ and In re: Must Cure Obesity Co., Case No. 6:18-bk-

01801-KSJ (collectively, the “Bankruptcy Cases”). The Court hereby grants the Motion and

accordingly, it is

          ORDERED:
               Case 6:20-bk-01801-KSJ        Doc 45     Filed 11/23/20     Page 2 of 4


       1.        The Motion [Doc. No.399] is Granted.

       2.        The Bankruptcy Cases shall be jointly administered and In re: Don Karl Juravin,

Case No. 6:18-bk-06821-KSJ is designated as the “Lead Case.”

       3.        The Clerk of Court shall maintain a single case docket using the Lead Case

number.

       4.        The Clerk of Court shall maintain separate claims registers and ballot files (if

separate plans are filed) for each of the Bankruptcy Cases.

       5.        Except as otherwise set forth below, all papers including, without limitation,

motions, applications, notices, monthly operating reports, and orders shall be filed in the Lead

Case and shall bear the following joint administration caption:

                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION
                                        www.flmb.uscourts.gov

       In re:                                               Chapter 7

       DON KARL JURAVIN,                                    Case No. 6:18-bk-06821-KSJ

                 Debtor.                                    Case No. 6:20-bk-01801-KSJ

       ____________________________/                        Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ

          6.      The Clerk of Court shall docket this Order in each of the Bankruptcy Cases and

give notice to all CM/ECF filers and PACER users that all future filings shall be filed and

docketed in the Lead Case.

          7.     The following papers shall be filed in the separate Bankruptcy Cases, captioned

with the name and case number for that particular case:

                 (a)    List of creditors pursuant to Rule 1007(d) of the Federal Rules of

Bankruptcy Procedure;


                                                  2
                 Case 6:20-bk-01801-KSJ         Doc 45     Filed 11/23/20      Page 3 of 4


                   (b)    Schedules and statements of financial affairs (and any amendments

thereto);

                   (c)    Claims (and any objections to claims and notices relating to transfers of

claims);

                   (d)    Ballots (if separate plans are filed); and

                   (e)    Motions for final decree.

            8.     If applicable, each of the jointly administered Debtors shall file separate monthly

operating reports to be docketed in the Lead Case.

            9.     Papers and orders that pertain to one or more specific Debtor(s) shall be filed in

the Lead Case; however, the caption of the paper or order shall designate the specific Debtor(s)

to which the paper or order applies. The caption of the paper and or order shall be in the

following form:




                         [space left intentionally blank, see caption on next page]




                                                      3
              Case 6:20-bk-01801-KSJ         Doc 45     Filed 11/23/20     Page 4 of 4


                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION
                                       www.flmb.uscourts.gov

       In re:                                               Chapter 7

       DON KARL JURAVIN,                                    Case No. 6:18-bk-06821-KSJ

                Debtor.                                     Case No. 6:20-bk-01801-KSJ

       ____________________________/                        Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ
       [Name of Specific Debtor]
       [Case Number]

             Applicable Debtor.
       ____________________________/



        10.     Debtors in possession, or if applicable, trustees, shall not commingle assets or

liabilities unless and until the Court determines, after notice and hearing, that grounds exist to

order substantive consolidation of the Bankruptcy Cases.

        11.     If creditors are added to the matrices of the administratively consolidated Debtors,

counsel for the Debtors shall serve this Order on all added creditors and file proof of such service

in the Lead Case.




                                                ###

William C. Matthews, Esq. is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this order.




                                                  4
